Case 2:21-cv-00778-TAD-KK Document 7 Filed 04/01/21 Page 1 of 2 PageID #: 224




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION


STATE OF LOUISIANA ET AL                             CASE NO. 2:21-CV-00778

VERSUS                                               JUDGE TERRY A. DOUGHTY

JOSEPH R BIDEN JR ET AL                              MAG. JUDGE KATHLEEN KAY

                                   MEMORANDUM ORDER

       Plaintiffs filed this Cause of Action [Doc. No. 1] alleging that Defendant, President Joseph

R. Biden, Jr., issued Executive Order 14008 on January 27, 2021, which, among other things,

imposed a moratorium on all oil and natural gas leasing activities on public lands and offshore

water. Plaintiffs seek the following relief:

               (1) a declaratory judgment holding that the Leasing Moratoriums
               are contrary to the Outer Continental Shelf Lands Act (“OCSLA”)
               and the Mineral Leasing Act (“MLA”);

               (2) a declaratory judgment holding that the Leasing Moratoriums
               are procedurally invalid under the Administrative Procedure Act
               (“APA”) because the agencies failed to promulgate them through
               proper notice-and-comment rulemaking procedures;

               (3) a declaratory judgment hold that the Leasing Moratoriums are
               arbitrary and capricious under the APA;

               (4) a declaratory injunction and permanent injunction finding the
               Leasing Moratoriums are invalid and setting them aside;

               (5) an injunction prohibiting the Bureau of Ocean Energy
               Management (“BOEM”), the Bureau of Land Management
               (“BLM”), or the Secretary of the Interior from taking any actions
               based on Section 208 of the Executive Order 14008 or any OCSLA
               or MLA Leasing Moratorium;

               (6) an order compelling the Defendants to proceed with leasing
               sales under OCSLA and the MLA as previously scheduled with
               reasonable allowance for the time lost due to their unlawful actions
               and resulting litigation; and
Case 2:21-cv-00778-TAD-KK Document 7 Filed 04/01/21 Page 2 of 2 PageID #: 225




                (7) all other relief to which Plaintiffs are entitled, including but not
                limited to attorneys’ fees and costs.

[Doc. No. 1].

       On March 31, 2021, Plaintiffs filed a Motion for Preliminary Injunction [Doc. No. 3].

However, as of this date, there is no evidence that Defendants have been served. Plaintiffs are

seeking expedited consideration on their request for a preliminary injunction. Because of this, they

should serve Defendants immediately. Further,

       IT IS ORDERED that Plaintiffs make service of the Complaint and the Motion for

Preliminary Injunction on all Defendants. Plaintiffs shall file proof of service into the record once

service has been made on all Defendants. Defendants will have twenty-one (21) days to file

opposition memorandums to the Motion for Preliminary Injunction once proof of service on all

Defendants is filed into the record. Plaintiffs will have ten (10) days to reply after the last

opposition memorandum is filed. The Court will then determine if an evidentiary hearing is

necessary.

       MONROE, LOUISIANA, this 1st day of April, 2021.




                                                                 TERRY A. DOUGHTY
                                                            UNITED STATES DISTRICT JUDGE
